— In a proceeding pursuant to CPLR article 78 to review a determination finding the petitioner guilty of misconduct, the petitioner appeals from a judgment of the Supreme Court, Dutchess County (Braatz, J.), dated June 21, 1985, which dismissed the proceeding on the merits.
Ordered that the judgment is affirmed, without costs or disbursements.
Based upon the instant record, the petition challenging the determination under review was properly dismissed. Mangano, J. P., Brown, Rubin and Fiber, JJ., concur.